Title: To Thomas Jefferson from Martha Jefferson Randolph, 30 January 1800
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Edge hill January 30 1800

I have this moment recieved your 2 letters to Mr Randolph & my self (together) and by the same post one from Mr Eppes informing me of the loss of his child. my heart is torn by an event which carries death to hopes so long & fondly cherished by my poor sister. I would give the world to fly to her comfort at this moment but having been dissappointed before in doing what perhaps my anxiety only termed a moral duty (visiting her during her lying in) I am afraid to indulge any more hopes upon that subject. to your enquiries relative to poor Jupiter he too has paid the debt to nature; finding himself no better at his return home, he unfortunately conceived him self poisoned & went to consult the negro doctor who attended the George’s. he went in the house to see uncle Randolph who gave him a dram which he drank & seemed to be as well as he had been for some time past; after which he took a dose from this black doctor who pronounced that it would kill or cure. 2½ hours after taking the medecine he fell down in a strong convulsion fit which lasted from ten to elevin hours, during which time it took 3 stout men to hold him, he languished nine days but was never heard to speak from the first of his being seized to the moment of his death. Ursala is I fear going in the same manner with her husband & son, a constant puking shortness or breath and swelling first in the legs but now extending itself the doctor I understand had also given her means as they term it and upon Jupiter’s  death has absconded. I should think his murders sufficiently manifest to come under the cognizance of the law. Mr Trist had left Charlottesville before I recieved your letters but should Mr Randolph be able to procure any other conveyance he will send the peas he is not at home at present I have of course answered those parts of his letter which required an immediate one adieu my dearest Father I have written this with the messenger who is to carry it at my elbow impatiently waiting, I will write by the next post more deliberately we are all well Ellen sends her love to dear seet grand papa, believe me with tenderest affection yours

M. Randolph

